—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about April 10, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, criminal possession of a weapon in the fourth degree and menacing in the third degree, and that appellant committed the act of unlawful possession of weapons by a person under 16, and placed appellant on probation until February 21, 2002, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the conclusion that appellant possessed the requisite intent to cause physical injury when he came over to the victim, made an accusatory remark, leaned toward her, and stabbed her in the thigh (see, Matter of Gregory B., 242 AD2d 295). There was no evidence suggesting that the stabbing was an accident. We have considered and rejected appellant’s remaining claims. Concur—Andrias, J.P., Rosenberger, Wallach, Rubin and Gonzalez, JJ.